Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 15, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141968 & (21)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Mary Beth Kelly
            Plaintiff-Appellee,                                                                            Brian K. Zahra,
                                                                                                                      Justices
  v                                                                 SC: 141968
                                                                    COA: 299667
                                                                    Tuscola CC: 09-011204-FH
  SHAWN PATRICK JEFFERSON,
           Defendant-Appellant.

  _________________________________________/

         By order of March 8, 2011, the prosecuting attorney was directed to answer the
  application for leave to appeal the September 28, 2010 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered, and it is DENIED, because we are not persuaded that the question
  presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 15, 2011                       _________________________________________
         h0608                                                                 Clerk